          Case 3:17-cv-00264-DCG Document 163 Filed 12/10/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

JOSEPH L. BURNS,                                  §
                                                  §
                Plaintiff,                        §
v.                                                §
                                                  §             EP-17-CV-00264-DCG
KIRSTJEN NIELSEN, Secretary, U.S.                 §
Department of Homeland Security,                  §
                                                  §
                Defendant.                        §

                 ORDER CORRECTING TYPOGRAPHICAL ERRORS
          IN THE DECEMBER 8, 2020 MEMORANDUM OPINION AND ORDER

         On December 8, 2020, the Court issued a Memorandum Opinion and Order (ECF No.

162) in the above-styled case. Following the entry of the Memorandum Opinion and Order, the

Court has observed certain typographical errors therein. The Court issues this Order to correct

those errors.

         IT IS ORDERED that the following sentences in the Memorandum Opinion and Order

(ECF No. 162) are CORRECTED as follows:

        On page 19 (second paragraph), the sentence, “The panel went to further hold that the
         causation standards under § 501 of the RA and ADA are equivalent, id. at 516; and the
         ADA standard announced in Soledad governs § 501 claims, id. at 519 (quoting Soledad,
         304 F.3d at 503–04).” (underline added) IS CORRECTED AS “The panel went on to
         further hold that the causation standards under § 501 of the RA and ADA are equivalent,
         id. at 516; and the ADA standard announced in Soledad governs § 501 claims, id. at 519
         (quoting Soledad, 304 F.3d at 503–04).”;

        On page no. 32 (second paragraph), the citation sentence, “Id. at 7, 15, 19.” (underline
         added) IS CORRECTED AS “Def.’s Suppl. Mot. at 7, 15, 19.”;

        On Page no. 50 (second paragraph), the sentence, “He then testified that experiences
         migraines at the same rate “now,” that is, at the time of trial.” (underline added) IS
         CORRECTED AS “He then testified that he experiences migraines at the same rate
         “now,” that is, at the time of trial.”;
     Case 3:17-cv-00264-DCG Document 163 Filed 12/10/20 Page 2 of 2




   On page no. 50 (last paragraph), the sentence, “That he continued to suffer increased
    migraines was to date, in essence, his counsel’s testimony, not his.” (underline added) IS
    CORRECTED AS “That he continued to suffer increased migraines to date was, in
    essence, his counsel’s testimony, not his.”; and

   On page no. 58 (second paragraph), the sentence, “For now, the Court will conditionally
    deny the Secretary’s motion for new trial on damages and order Burns to notify the Court
    within 14 days of this memorandum opinion and order—whether it accepts the remittitur
    or instead, wishes to proceed to a new trial on compensatory damages (i.e., noneconomic
    damages).” (underline added) IS CORRECTED AS “For now, the Court will
    conditionally deny the Secretary’s motion for new trial on damages and order Burns to
    notify the Court within 14 days of this memorandum opinion and order—whether it
    accepts the remittitur or instead, wishes to proceed to a new trial on compensatory
    damages (i.e., noneconomic damages).”

    So ORDERED and SIGNED this 10th day of December 2020.



                                             ____________________________________
                                             DAVID C. GUADERRAMA
                                             UNITED STATES DISTRICT JUDGE




                                            -2-
